Advisory Action

As highlighted on the PTOL-303 form, the issues from the previous office action have not been completely overcome.  Specifically, the new matter rejection from the previous office action has not been overcome.  The amendments to the drawings have been received and carefully examined.  Examiner appreciates and acknowledges that the level of clarity is far higher than compared to original disclosure.  However, the amendments to the drawings do not completely overcome the 112 (a) rejection from the previous office action.  Examples areas can be seen below.  In addition, the bottom surface still has some areas (A) that are considered indefinite as defined in the original non final rejection that was mailed 06/03/2021. 


    PNG
    media_image1.png
    425
    1429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    868
    2188
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    239
    media_image3.png
    Greyscale


/Khawaja Anwar/
Design Patent Examiner, Art Unit 2912